Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed October 27, 2021, have been fully considered but they are not deemed to be persuasive.

Applicant has added “consisting of a single modification” to claims 1 and 9, such that the limitations read “the rear wall has at least one formation for reducing the minimum volume of the operating chamber by at least 25% relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the rear wall is a smooth rear wall lacking the at least one formation, the at least one formation formed as an indented portion in the rear wall” (claim 1 line 10-14, emphasis added) and “the rear wall has at least one separate component which, arranged in the operating chamber, is fastened to the rear wall, the at least one separate component configured to reduce the minimum volume of the operating chamber by at least 25% relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the at least one separate component is omitted” (claim 9 line 10-15, emphasis added). They are confusing, because it is unclear how 2 or more formations or 2 or more separate components (which are included in “at least one formation” and “at least one separate component”, respectively) can be omitted with a single modification (see 112 rejection below).
Further changes in the limitations may affect dependent claims (see 112 rejection below).

Applicant has argued that by adding the wall 6b in Shinohara et al the volume is increased rather than reduced. This is incorrect. Shinohara et al widens the corners 6c to decrease stresses on the rear wall, which causes an increase in minimum volume. Shinohara et al then narrows the area between the corners (i.e. the central portions of 
Stated differently, Shinohara et al recognizes a need to minimize the minimum volume of a vacuum booster, for the purpose of minimizing the response time

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 10-14, emphasis added “the rear wall has at least one formation for reducing the minimum volume of the operating chamber by at least 25% relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the rear wall is a smooth rear wall lacking the at least one formation, the at least one formation formed as an indented portion in the rear wall” is confusing. The at least one formation would include 1, 2 or more formations. There is no discussion of what the 2 or more formations are, but perhaps include some other of the indented portions. The consisting of a single modification would appear to include only the removal of one of the formations; since the removal of 2 or more formations is not a single modification. If only some of the indented portions were removed (i.e. from one of the formations), then it is unclear that a single modification results in a smooth rear wall. These confusions would seem to be alleviated if the “at last one formation” is changed to –a formation--, so that all of the indentations are part of a single formation.

In the limitations “at least two indented portions are arranged on at least two concentric circular paths which are spaced apart radially from one another” (claim 4 line at least two indented portions which are isolated from one another are arranged on at least one circular path at an angular offset about the center axis from one another” (claim 6 line 1-3); “in each case four indented portions which are isolated from one another are arranged on each of the at least one circular path” (claim 7 line 1-3); would be confusing if “at last one formation” is changed to –a formation--. In that situation, it is unclear what the relationship is between the above “indented portions” and the “indented portion” of claim 1 last line.
In claim 5 line 1-3 “the at least one formation is designed as a single contiguous indented portion extending in a circle concentrically with respect to the center axis” would be confusing if “at last one formation” is changed to –a formation--. In that situation, it is unclear what the relationship is between the “single contiguous indented portions” and the “indented portion” of claim 1 last line.

In claim 9 line 10-15, emphasis added “the rear wall has at least one separate component which, arranged in the operating chamber, is fastened to the rear wall, the at least one separate component configured to reduce the minimum volume of the operating chamber by at least 25% relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the at least one separate component is omitted” is confusing. As shown in fig 7, there are 2 separate components (21, 22) fastened to the rear wall. The at least one separate component would include 1, 2 or more separate components. The consisting of a single modification would appear to include only the removal of one of the separate components; since the removal of 2 or more separate components is not a single modification. It is not clear from the disclosure that removal of only one of the separate components would result in the claimed percentage reduction, especially since “the formation is configured as at least one individual, separate component which is arranged within the operating chamber” (page 5 first paragraph; paragraph 21 of PGPUB), in combination with “formation is designed and configured in such a way that the reduction in the minimum volume of the operating chamber in comparison with an embodiment without the formation according to the invention is at least 25%” (page 4 
Claims not mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Shinohara et al (5195421). Shinohara et al discloses a pneumatic brake booster comprising an operating wall with an undulating shape (11, 12), extending substantially radially with respect to a center axis, displaceable to a limited extent in a booster housing (1) along the center axis; a roller diaphragm (12) of the operating wall sealing against a booster housing; an operating chamber (14), between the operating wall and a rear wall of the booster housing, wherein, in a brake-ready, unbraked starting state, containing a vacuum and having a minimum volume (fig 1), and during a braking operation, being connected to a surrounding atmosphere, in order to boost a braking force; wherein the rear wall has a formation, formed as (multiple) indented portion(s, see below) in the rear wall, reducing the minimum volume of the operating chamber relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the rear wall is a smooth rear wall lacking the formation (the multiple indented portions); but does not disclose that the minimum volume is reduced by at least 25%.
Shinohara et al teaches, that the rear wall includes a rectangular seating surface wall (6a) and a peripheral wall (6b) inclined from the rectangular seating surface wall and dish-like wall (5), such that corners (6c) between the rectangular seating surface wall and dish-like wall are connected to the dish-like wall in a wide range for the purpose of decreasing a concentration of stress in the corners (column 3 line 47-57); and furthermore lengths of central portions of the peripheral wall are reduced to suppress an increase in the minimum volume, for the purpose of avoiding a reduction in response capability of the booster (column 4 line 10-15).. One of ordinary skill in this art would recognize that Shinohara et al recognizes a need to minimize the minimum volume, for the purpose of minimizing the response time.


Shinohara et al discloses the indented portion is directed toward the operating wall (fig 1; claim 2); being at least two indented portions which are isolated from one another (between each set of adjacent corners 6c; claim 6), which extends along regions of a circular path concentrically with respect to the center axis (claim 3); or the indented portion is at least two indented portions arranged on two concentric circular paths which are spaced apart radially from one another (between each set of adjacent corners 6c along an inner diameter and (between each corner 6c and the adjacent rim 5; claim 4);  each of the at least two indented portions includes at least two indented portions which are isolated from one another and are arranged on each of the at least two concentric circular paths at an angular offset about the center axis from one another claim 10).

Claims 1-3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over either DE 9005629 or DE 10022459 in view of Shinohara et al (5195421). DE 9005629 discloses a pneumatic brake booster comprising an undulating operating wall (22), extending substantially radially with respect to a center axis, displaceable to a limited extent in a booster housing (12, 14, 16) along the center axis; a roller diaphragm of the operating wall sealing against the booster housing; an operating chamber (42), between the operating wall and a rear wall of the booster housing, wherein, in a brake-ready, unbraked starting state, containing a vacuum and having a minimum volume (fig 1), and .
.DE 10022459 discloses a pneumatic brake booster comprising an undulating operating wall (14), extending substantially radially with respect to a center axis, displaceable to a limited extent in a booster housing (12) along the center axis; a roller diaphragm of the operating wall sealing against the booster housing; an operating chamber (18), between the operating wall and a rear wall of the booster housing, wherein, in a brake-ready, unbraked starting state, containing a vacuum and having a minimum volume (fig 1), and during a braking operation, being connected to a surrounding atmosphere, in order to boost a braking force; wherein the rear wall has a formation, being an indented portion (between 12 and flat portion through which a bolt extends), and reducing the minimum volume of the operating chamber relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the rear wall is a smooth rear wall lacking the formation (the indented portion);
Neither DE 9005629 nor DE 10022459 disclose that the minimum volume is reduced by at least 25%
Shinohara et al teaches, for a pneumatic brake booster with an operating chamber (14) between an the operating wall (11, 12) and a rear wall, having a minimum volume (fig 1); that the rear wall includes a rectangular seating surface wall (6a) and a peripheral wall (6b) inclined from the rectangular seating surface wall and dish-like wall (5), such that corners (6c) between the rectangular seating surface wall and dish-like wall are connected to the dish-like wall in a wide range for the purpose of decreasing a concentration of stress in the corners (column 3 line 47-57); and furthermore lengths of central portions of the peripheral wall are reduced to suppress an increase in the minimum volume, for the purpose of avoiding a reduction in response capability of the booster (column 4 line 10-15). One of ordinary skill in this art would recognize that 
The instant application has identified a reason for reducing the minimum volume, for the purpose of reducing the actuating time (i.e. reducing the response; page 3 paragraph 1) and Shinohara et al recognizes the same reason for minimizing the minimum volume (see above). Therefore, Applicant has only rediscovered a purpose previously well known for minimizing the minimum volume. 
Since Shinohara et al teaches decreasing the minimum volume of a vacuum booster, for the purpose of reducing the actuating time; and both DE 9005629 and DE 10022459 have vacuum boosters with minimum volumes; it would have been obvious at the time the invention was made to one having ordinary skill in the art to reduce the minimum volume of either DE 9005629 or DE 10022459 by at least 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II).

DE 9005629 discloses the indented portion is directed toward the operating wall (claim 2), which extends along a region of a circular path concentrically with respect to the center axis (claim 3), being a single contiguous indented portion extending in a circle concentrically with respect to the center axis (claim 5).
DE 10022459 discloses the indented portion is directed toward the operating wall (fig 1; claim 2), which extends along regions of a circular path concentrically with respect to the center axis (claim 3), being a single contiguous indented portion extending in a circle concentrically with respect to the center axis (claim 5).

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. § 102(a2) as being anticipated by Tsubouchi (4604944) in view of Shinohara et al (5195421). Tsubouchi discloses a pneumatic brake booster comprising an undulating operating wall (13, 14), extending substantially radially with respect to a center axis, displaceable to a limited extent in a booster housing (11) along the center axis; a roller diaphragm (13) of the operating wall sealing against the booster housing; an operating chamber (16), between the operating  by at least 25%.
Shinohara et al teaches, that the rear wall includes a rectangular seating surface wall (6a) and a peripheral wall (6b) inclined from the rectangular seating surface wall and dish-like wall (5), such that corners (6c) between the rectangular seating surface wall and dish-like wall are connected to the dish-like wall in a wide range for the purpose of decreasing a concentration of stress in the corners (column 3 line 47-57); and furthermore lengths of central portions of the peripheral wall are reduced to suppress an increase in the minimum volume, for the purpose of avoiding a reduction in response capability of the booster (column 4 line 10-15). One of ordinary skill in this art would recognize that Shinohara et al recognizes a need to minimize the minimum volume, for the purpose of minimizing the response time.
The instant application has identified a reason for reducing the minimum volume, for the purpose of reducing the actuating time (i.e. reducing the response; page 3 paragraph 1) and Shinohara et al recognizes the same reason for minimizing the minimum volume (see above). Therefore, Applicant has only rediscovered a purpose previously well known for minimizing the minimum volume. 
Since Shinohara et al teaches decreasing the minimum volume of a vacuum booster, for the purpose of reducing the actuating time; and Tsubouchi has a vacuum booster with a minimum volume; it would have been obvious at the time the invention was made to one having ordinary skill in the art to reduce the minimum volume of Tsubouchi by at least 25%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 II).
.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Wagner et al (2004 0160119, WO 2098718) in view of Shinohara et al (5195421). Wagner et al discloses a pneumatic brake booster comprising an undulating operating wall (7, 9), extending substantially radially with respect to a center axis, displaceable to a limited extent in a booster housing (1,2) along the center axis; a roller diaphragm (7) of the operating wall sealing against the booster housing; an operating chamber (5), between the operating wall and a rear wall of the booster housing, wherein, in a brake-ready, unbraked starting state, containing a vacuum and having a minimum volume (fig 1), and during a braking operation, being connected to a surrounding atmosphere, in order to boost a braking force; a separate component (3) in the operating chamber and fastened to the rear wall, which reduces the minimum volume of the operating chamber relative to a minimum volume of a modified version of the operating chamber consisting of a single modification in which the at least one separate component is omitted; but does not disclose that the minimum volume is reduced by at least 25%.
Shinohara et al teaches, that the rear wall includes a rectangular seating surface wall (6a) and a peripheral wall (6b) inclined from the rectangular seating surface wall and dish-like wall (5), such that corners (6c) between the rectangular seating surface wall and dish-like wall are connected to the dish-like wall in a wide range for the purpose of decreasing a concentration of stress in the corners (column 3 line 47-57); and furthermore lengths of central portions of the peripheral wall are reduced to suppress an increase in the minimum volume, for the purpose of avoiding a reduction in response capability of the booster (column 4 line 10-15).

.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745